 


109 HR 1819 IH: Medicare Payment Adjustment To Community Health Centers (PATCH) Act of 2005
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1819 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Weller introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to enhance the access of Medicare beneficiaries who live in medically underserved areas to critical primary and preventive health care benefits at Federally qualified health centers. 
 
 
1.Short titleThis Act may be cited as the Medicare Payment Adjustment To Community Health Centers (PATCH) Act of 2005.  
2.Delivery of medicare-covered primary and preventive services at Federally qualified health centers 
(a)Coverage of medicare-covered ambulatory services by FQHCsSection 1861(aa)(3) of the Social Security Act (42 U.S.C. 1395x(aa)(3)) is amended to read as follows: 
 
(3)The term Federally qualified health center services means— 
(A)services of the type described in subparagraphs (A) through (C) of paragraph (1), and such other services furnished by a Federally qualified health center for which payment may otherwise be made under this title if such services were furnished by a health care provider or health care professional other than a Federally qualified health center; and 
(B)preventive primary health services that a center is required to provide under section 330 of the Public Health Service Act,when furnished to an individual as a patient of a Federally qualified health center and such services when provided by a health care provider or health care professional employed by or under contract with a Federally qualified health center shall be treated as billable visits for purposes of payment to the Federally qualified health center.. 
(b)Ensuring FQHC reimbursement for patients of hospitals and critical access hospitals under the hospital prospective payment systemSection 1862(a)(14) of the Social Security Act (42 U.S.C. 1395y(a)) is amended by inserting Federally qualified health center services, after qualified psychologist services,.  
(c)Technical correctionsClauses (i) and (ii)(II) of section 1861(aa)(4)(A) of the Social Security Act (42 U.S.C. 1395x(aa)(4)(A)) are each amended by striking (other than subsection (h)). 
(d)Effective datesThe amendments made— 
(1)by subsections (a) and (b) shall apply to services furnished on or after January 1, 2006; and 
(2)by subsection (c) shall take effect as if included in the enactment of the Health Centers Consolidation Act of 1996 (Public Law 104–299). 
 
